Citation Nr: 1110707	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent disabling.

2.  Entitlement to service connection for a left shoulder disability, secondary to a left knee disability.

3.  Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1967, on active duty for training from July 27, 1974, to August 10, 1974, and had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued a 10 percent disability rating for residuals of left knee injury and denied service connection for a left shoulder disability, claimed as secondary to a service-connected left knee disability.  This matter also arises from a February 2004 rating decision that denied entitlement to service connection for MS.  In June 2007, the Veteran testified before the Board at a hearing held at the RO.  In December 2007, the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further disposition of the claims.

With regard to her claim for increased rating for a left knee disability and her claim for service connection for MS, the record shows that the Veteran did not appear for VA examinations scheduled in September 2010.  However, VA phone in-take records show that the day following the scheduled examinations, a request was received to re-schedule the examinations due to illness.  Later, the Veteran clarified with her representative that there had been a death in the family at that time.  However, despite the Veteran's request, the examinations were never re-scheduled.  Accordingly, in light of the circumstances described above, the Board finds that good cause has been shown for failure to attend the August 2010 VA examinations, and that new examinations should be scheduled.  38 C.F.R. § 3.655(b) (2010).
  
With regard to the Veteran's claim for service connection for MS, the Veteran contends that although she was diagnosed with lupus in 1972, her physicians later determined that she had been misdiagnosed, and that the correct diagnosis was always MS, thus qualifying her for presumptive service connection for MS.  Service connection for MS will be rebuttable presumed if it manifested to a compensable degrees within seven years following service.  38 U.S.C.A. § 110, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.303 (2010).

VA treatment records show that in January 1976, it was noted that the Veteran had been diagnosed with lupus erythematosus in 1971.  In November 1977, it was again noted that the Veteran had a history of lupus erythematosis since 1971.  In October 1995, an ongoing diagnosis of lupus was listed with a duration of 20 years.  In June 1996, the Veteran underwent a lumbar puncture to rule out a diagnosis of multiple sclerosis based upon an MRI finding of a right peduncular lesion of the cerebellum and a family history of the disease.  No diagnosis was listed on discharge.  In October 1996, the Veteran reported experiencing more flare-ups over the previous two years manifested by joint pain, migratory arthralgias, mouth and nose sores, malar rash, and late afternoon fevers.  In July 2001, based upon the Veteran's clinical history of two episodes of neurologic signs and symptoms, dissemination of lesions, and the findings of a pale optic disc in the right eye, brisk bilateral reflexes, and abnormal SSEP test, a diagnosis of MS was suggested.

VA treatment records dated in 2002 show that the Veteran was initially diagnosed with MS in 2001 by a private physician.  The Veteran has submitted medical literature to the extent that lupus and MS were often mistaken for one another and followed similar patterns.  Accordingly, because it remains unclear to the Board whether the Veteran's MS was mis-diagnosed as lupus, and thus dates back to seven years following separation from service, a VA examination is warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

With regard to the Veteran's claim for service connection for a left shoulder disability secondary to her service-connected left knee disability, the Veteran contends that as a result of her left knee giving way, she has suffered two falls that damaged her left shoulder.  At her 2007 hearing before the Board, she contended that she continued to experience a restricted range of motion of the left shoulder and was unable to lift objects over her head.

The record shows that in October 1995, the Veteran underwent a C5-6 cervical diskectomy with fusion due to an injury she sustained in a boating accident when the boom of a sail boat hit her across the face.  In July 1997, the Veteran's left leg gave way and she fell against a dresser, injuring her shoulder.  It was noted that she had a history of a ruptured cervical disc.  In September 1997, the Veteran had continued left shoulder discomfort due to cervical root compression.  In December 1997, her continuing left shoulder pain and restriction of motion was felt to be bursitis.  She was seeing a physical therapist three times per week.  In July 1998, it was noted that she had a history of left shoulder pain.  In June 2001, the Veteran fell in the bathroom when her left knee gave way.  She had loss of range of motion in the shoulder due to the trauma.  The diagnosis was a left shoulder contusion, resolving adhesive capsulitis.  In July 2001, she underwent shoulder manipulation under anesthesia, but no adhesive capsulitis was found.  In October 2001, it was noted that her left shoulder trouble was resolving due to physical therapy.  She had attended 32 physical therapy sessions for the shoulder.  The assessment was chronic left shoulder bursitis.

On December 2001 VA examination, the examiner performed physical examination of the Veteran's shoulder and determined that there was no objective evidence of internal derangement or pathology to diagnose any left shoulder disability.  Although the record does not further document a continuing left shoulder disability, the Veteran has stated consistently that she continues to experience residuals of left shoulder pain and limitations related to the 2001 fall.  Accordingly, even though no left shoulder disability was diagnosed on December 2001 VA examination, because only one month prior to that examination she was diagnosed with chronic left shoulder bursitis, and she has given competent testimony that she continues to experience left shoulder pain, another VA examination is warranted to clarify whether she suffers from a left shoulder disability and the etiology of the disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of her MS.  The claims file should be made available to and be reviewed by the examiner, and the examination report should reflect that the claims file was reviewed.  The examiner should discuss the relationship, if any, between the previously diagnosed lupus and any current diagnosis of MS.  The examiner should specifically opine as to whether it is as likely as not (50 percent probability or greater) that the Veteran had manifestations related to a diagnosis of multiple sclerosis during service or within the first seven years after her separation from active duty in December 1967.  A rationale for the opinion must be provided.  The examiner should reconcile the opinion with all other opinions of record.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected left knee disability.  The examiner should review the claims file and should note that review in the report.  The examiner's report should set forth all current complaints, findings, and diagnoses.  The report should include range of motion findings and address any pain on motion, fatigability, incoordination, limited motion, or weakened motion, particularly on repetitive motion.  The examiner should also address the nature and extent of any left knee instability.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of any left shoulder injury or residuals.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to the following:

a)  Diagnose any current left shoulder disability.

b)  Is it at least as likely as not (50 percent probability or greater) that any current left shoulder disability was caused or aggravated by the Veteran's service-connected left knee disability, to include falls in 1997 and in 2001?   If the Veteran's current shoulder disability is attributable to factors unrelated to her left knee disability, to include as related to her MS or to her cervical spine disability, the examiner should specifically so state.

4.  Then, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

